          Case 2:18-cr-00128-WBV-JVM Document 60 Filed 07/23/19 Page 1 of 5




                                                      U.S. Department of Justice
                                                      United States Attorney
                                                      Eastern District of Louisiana

Nicholas D. Moses                                    650 Poydras Street, Suite 1600     Telephone: 504'680-3I32
Assistant United States Attorney                     New Orleans, Louisiana 70130       Fax: 504-589-4014




                                             July 23, 2019

Honorable Wendy B. Vitter
United States District Judge
Eastern District of Louisiana
500 Poydras Street
New Orleans, Louisiana 70130

                      United States v. Alex MILLER
                      Criminal Docket No. 18-128-WBV-JVM


Dear Judge Vitter:

           In compliance with the holding of Bryan v. UnitedStates, 492 F.2d 775 (5th Cir. 1974),
and with Rule 11 of the Federal Rules of Criminal Procedure, the government wishes to
acknowledge the following agreement between the governmentand Alex MILLER, the defendant,
in the above-captioned proceeding. Defendant's undersigned counsel, Stephen Shapiro, has
reviewed the terms of this agreement and has been advised by the defendant that the defendant
fully understands the terms of this agreement.

           This plea is a part of a multi-defendantplea agreement that the government is entering into
with both of the defendants in this case, Larry DAVIS and Alex MILLER. For this agreement to
be valid, both of these defendants and their defense attorneys must sign and return their respective
plea agreements and their factual bases to the government.

        The government has agreed that should the Court accept the defendant's plea of guilty to
Counts 1,5,8, and 9 of the Superseding Bill of Information, the government will request the Court
to dismiss Counts 2, 3,4, and 7 at the time of sentencing. However, the defendant understands that
the Court is not bound to dismiss any count. The defendant has agreed to plead guilty to Counts 1,
5, 8, and 9 of the Superseding Bill of Information, which was filed on July 23, 2019, in which the
defendant is charged in Count 1 with conspiring to distribute and to possess with the intent to
distribute one hundred (100) grams or more of a mixture or substance containing a detectable
amount of heroin, in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B); and in Counts 5 and 8 of being a felon in possession of a firearm, in violation of
Title 18, United States Code, Section 922(g)(1) and 924(a)(2); and in Count 9 of possessing a
firearm in furtherance of the drug crime charged in Count 1, in violation of Title 18, United®fates
                                                                                               AUSA f
                                                                                           Defendan1^L/t/
                                                                                      Defense Counsel S Tr5"
Case 2:18-cr-00128-WBV-JVM Document 60 Filed 07/23/19 Page 2 of 5
Case 2:18-cr-00128-WBV-JVM Document 60 Filed 07/23/19 Page 3 of 5
Case 2:18-cr-00128-WBV-JVM Document 60 Filed 07/23/19 Page 4 of 5
Case 2:18-cr-00128-WBV-JVM Document 60 Filed 07/23/19 Page 5 of 5
